Citation Nr: 1415289	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-33 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for peripheral neuropathy of the right lower extremity, to include residuals of gunshot wound (GSW) to the right thigh.

2.  Entitlement to a rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating greater than 20 percent for peripheral neuropathy and carpal tunnel syndrome of the right (major) upper extremity.

4.  Entitlement to a rating greater than 10 percent for peripheral neuropathy and carpal tunnel syndrome of the left (minor) upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

With the exception of an Appellant's Brief dated December 2013, the Virtual VA electronic records storage system and the Veterans Benefits Management System do not contain any additional, relevant documents which are not currently associated with the paper claims folder. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities is manifested by anesthesia of the feet, significantly decreased reflexes and diminished pulses of the lower extremities, loss of position sense of the great toes and trophic changes of callous due to nerve paralysis, without more severe symptomatology. 

2.  For the entire appeal period, the Veteran's service-connected peripheral neuropathy of the right (major) upper extremity is manifested by moderate, incomplete paralysis of the median nerve resulting in subjective sensory changes and some decrease in reflexes and grip strength, without more severe symptomatology..

3.  For the entire appeal period, the Veteran's service-connected peripheral neuropathy of the left (minor) upper extremity is manifested by mild impairment due to subjective sensory changes and some decrease in reflexes and grip strength, without more severe symptomatology.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity (separate from the previously established 20 percent rating for residuals of GSW to the right thigh) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.120, 4.124a, Diagnostic Codes (DCs) 8521, 8526 (2013).

2.  For the entire appeal period, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, DC 8521 (2013).

3.  For the entire appeal period, the criteria for a 30 percent rating, but no higher, for peripheral neuropathy and carpal tunnel syndrome of the right (major) upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, DCs 8514, 8515, 8516 (2013).

4.  For the entire appeal period, the criteria for entitlement to a rating greater than 10 percent for peripheral neuropathy and carpal tunnel syndrome of the left (minor) upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, DCs 8514, 8515, 8516 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's STRs were associated with the claims folder many years ago.  These records are not complete, but there is no allegation that any STRs are relevant to the increased rating claims at hand which involves disabilities proximately due to service-connected diabetes mellitus which first manifested many years after service discharge.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance).  The record also contains documents pertaining to an award of Social Security Administration (SSA) benefits many years ago, and all identified VA clinic records.  The Veteran has not identified any private medical records pertinent to the claims on appeal.

The Veteran was also afforded VA examination in March 2009.  This examination report contains all findings necessary to decide the claim and, notably, these findings are supplemented with those contained in the VA clinic records as well as prior VA examination reports which also include electromyography (EMG) and nerve conduction velocity (NCV) studies.  Since the March 2009 examination, the Board finds no credible lay or medical evidence of an increased severity of disability to the extent that higher schedular ratings may be warranted.   

The Veteran and his representative have argued that the March 2009 VA examination report is inadequate for rating purposes.  This is based on an April 2009 statement from the Veteran's spouse regarding her perception that the examination lasted only 5 minutes and that the examiner's testing techniques were "unusual."  Additionally, the Veteran's representative argues that the examiner's findings concerning the Veteran's sensory deficit in his feet conflict with those found in the VA clinic setting, as represented by 0/10 Weinstein filament test findings.  

The Board has carefully reviewed the March 2009 VA examination report and fails to find any examination inadequacies.  This examination report reflects review of the medical record, and provides clinical findings for motor function, sensory capabilities, reflexes, atrophy, muscle tone, gait and balance.  With respect to any perceived conflict with findings in the clinic setting, the Board has the duty to reconcile any such conflicts in the adjudication of these claims.  38 C.F.R. § 4.2.  Overall, the Board finds no deficiencies rendering the March 2009 examination report as inadequate for rating purposes.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Applicable law

The Veteran seeks higher disability evaluations for his service-connected peripheral neuropathy of the upper and lower extremities.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco, 7 Vet. App. at 58.  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The Board first observes that Veteran's peripheral neuropathy of the upper extremities includes impairment related to carpal tunnel syndrome (the median nerve), the ulnar nerves and the radial nerves.  In addition to peripheral neuropathy of the right lower extremity, the Veteran also manifests neurologic impairment attributable to GSW residuals of the right thigh.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury, or involving the same bodily part, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Historically, the Veteran incurred a combat-related GSW to the right thigh during service.  He described his residuals as recurrent episodes of pain and swelling of the right lower extremity.  See, e.g., VA examination reports dated August 1985 and VA Form 1-9 received December 1987.  A VA examination in January 1997 found the Veteran to have slight muscle damage to his right quadriceps muscle.  A May 2000 VA examination found that the Veteran manifested atrophy of the right thigh with 4/5 flexion and extension of the knee, sclerosis of the right medial compartment, an imbalance of his right leg musculature, chronic weakness due to injury of the hamstrings and partial injury to the quadriceps, and chronic pain probably secondary to an injury to the saphenous nerve.

By means of a rating decision dated October 2002, the RO awarded a 20 percent rating for GSW residuals of the right thigh under DC 8526.  This rating represented moderate incomplete paralysis of the anterior crural nerve (femoral).  See 38 C.F.R. § 4.124a, DC 8526.

In pertinent part, a February 2002 VA examination report established diagnoses of peripheral neuropathy of diabetic origin as well as electrophysiological evidence of bilateral median nerve compression at the wrists based on EMG study.

By means of a rating decision dated January 2003, the RO awarded service connection for peripheral neuropathy of the upper and lower extremities.  At that time, the RO awarded initial, separate 10 percent ratings for peripheral neuropathy of the upper extremities under DC "7913-8516", a 10 percent rating for peripheral neuropathy of the left lower extremity under DC "7913-8521" and a 20 percent rating for a disability stylized as "RIGHT LOWER EXTREMITY IMPAIRMENT, RESIDUALS OF GUNSHOT WOUND RIGHT THIGH, WITH DIABETIC PERIPHERAL NEUROPATHY" under DC "8520."

By means of a rating decision dated April 2009, the RO awarded a 20 percent rating for peripheral neuropathy of the right upper extremity, to include carpal tunnel syndrome, under DC "7913-8516," and continued the prior ratings for the left upper extremity and both lower extremities.  Notably, the RO also recognized that left carpal tunnel syndrome was part of the Veteran's service-connected disability.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The May 2000 VA examiner found that the Veteran's GSW residuals of the right thigh included an injury to the saphenous nerve.  DC 8527 provides the rating criteria for paralysis of the internal saphenous nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8527.  A maximum 10 percent rating is warranted for severe to complete paralysis, and a noncompensable rating is warranted for mild to moderate paralysis.  Id.

The RO initially rated the Veteran's saphenous nerve injury under DC 8526 which provides the rating criteria for paralysis of the anterior crural nerve (femoral) and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8526.  Complete paralysis of the femoral nerve, which is rated as 40 percent disabling, contemplates paralysis of quadriceps extensor muscles.  A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  Id.  DC 8626 refers to femoral nerve while DC 8726 refers to neuralgia of the femoral nerve.

The RO has now rated the Veteran's peripheral neuropathy of the right lower extremity (to include the GSW residuals to the right thigh) under DC 8520, which provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

The RO has rated the Veteran's peripheral neuropathy of the left lower extremity under DC 8521, which provides the rating criteria for paralysis of the external popliteal nerve (common peroneal) and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8521.  Complete paralysis of the common peroneal nerve, which is rated as 40 percent disabling, contemplates the foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  DC 8621 refers to neuritis of the common peroneal nerve while DC 8721 refers to neuralgia of the common personal nerve.

The February 2002 VA examiner diagnosed bilateral median nerve compression at the wrists, which has been accepted as being service-connected in origin.  See RO rating decision dated April 2009.  DC 8515 provides the rating criteria for paralysis of the median nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8515.  Complete paralysis of the median nerve, which is rated as 70 percent disabling for the major extremity and 60 percent for the minor extremity, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of left thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 

For the major extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, and a higher 50 percent evaluation is warranted for severe incomplete paralysis.  For the minor extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a higher 40 percent evaluation is warranted for severe incomplete paralysis of the major median nerve.  DC 8615 refers to neuritis of the median nerve while DC 8715 refers to neuralgia of the median nerve.

The RO has cited DC 8516 as the most appropriate diagnostic code to evaluate the service-connected neurologic impairment of the upper extremities.  DC 8516 provides the rating criteria for paralysis of the ulnar nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8516.  Complete paralysis of the ulnar nerve, which is rated as 60 percent disabling for the major extremity and 50 percent for the minor extremity, contemplates the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

For the major extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, and a higher 40 percent evaluation is warranted for severe incomplete paralysis.  For the minor extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a higher 30 percent evaluation is warranted for severe incomplete paralysis of the major median nerve.  DC 8616 refers to neuritis of the ulnar nerve while DC 8716 refers to neuralgia of the ulnar nerve.

A February 2002 EMG identified impairment of the radial nerves bilaterally.  DC 8514 provides the rating criteria for paralysis of the musculospiral nerve (radial nerve) and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8514.  Complete paralysis of the radial nerve, which is rated as 70 percent disabling for the major extremity and 60 percent for the minor extremity, contemplates drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.

For the major extremity, a 20 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, and a higher 50 percent evaluation is warranted for severe incomplete paralysis.  For the minor extremity, a 20 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a higher 40 percent evaluation is warranted for severe incomplete paralysis.  DC 8614 refers to neuritis of the radial nerve while DC 8714 refers to neuralgia of the radial nerve.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Summary

As briefly discussed above, the Veteran incurred a combat-related GSW to the right thigh during service.  This disability is manifested by subjective complaint of recurrent episodes of pain and swelling of the right lower extremity, and objective findings of atrophy of the right thigh with 4/5 flexion and extension of the knee, sclerosis of the right medial compartment, an imbalance of his right leg musculature, chronic weakness due to injury of the hamstrings and partial injury to the quadriceps, and chronic pain secondary to a nerve injury.

In pertinent part, a February 2002 VA examination report established a diagnosis of peripheral neuropathy of diabetic origin as well as electrophysiological evidence of bilateral median nerve compression at the wrists.  At that time, the Veteran described numbness of the distal forearms and hands with a numbness and tingling sensation of both upper extremities.  His symptoms were worse on the right.  Physical examination was significant for diminution of both femoral pulses as well as decreased posterior tibial and dorsalis pedis pulses on the right.  The examiner was unable to elicit biceps or radial reflexes on the left upper extremity, or any reflexes of the right upper extremity.  The examiner was unable to elicit knee jerks in the basal state, ankle jerks or right plantar response.  The Veteran had position sense of both great toes and vibratory sense in both internal malleoli, but his right side was markedly worse.  Light touch sensation was present throughout the lower extremities, but almost absent below the mid-calf.  Similarly, sharp touch was progressively diminished below the thighs.  An EMG study demonstrated abnormality of the median nerve with slowing across the wrists, the ulnar and radial nerves bilaterally affecting the thumbs, and the right peroneal nerve below the fibular head and at the knee.  

A March 2003 VA examination noted diminished pulses at the right dorsalis pedis.  Thereafter, the Veteran's VA clinic podiatry records generally report his denial of bilateral foot pain.  See VA clinic record dated November 20, 2003.  He was walking 5 miles per day for exercise, see VA clinic record dated March 2004, and was described as demonstrating a normal gait with 5/5 strength in the lower extremities.  See VA clinic records dated June 30, 2004 and December 22, 2006.  A November 2004 podiatry record observed that the Veteran demonstrated heavy, thick calluses of both feet due to nerve paralysis.  The clinical findings since August 2005 have consistently found 0/10 palpated Weinstein filament testing, or no foot sensations, bilaterally.  The Veteran generally denied radicular symptoms of the upper extremities related to cervical spine disability.  See VA clinic records dated March 4, 2003, November 3, 2006, and December 22, 2006.  The upper extremities demonstrated 5/5 strength.  See VA clinic record dated December 22, 2006. 

On VA examination in January 2008, the Veteran described bilateral arm numbness and tingling, especially with driving, which was worse on the right.  He denied foot numbness.  He had a gait abnormality with right-sided limping.  The Veteran's right and left lower extremities demonstrated normal temperature and color, no trophic changes or ulcers, and normal dorsalis pedis and posterior tibial pulses.  There was no motor loss bilaterally, but there was absent sensation in the right foot more than the left to SWMF testing (2/7 in the right foot compared to 4/7 in the left foot in non-calloused areas) with loss of vibration sense in the great (Gt) toes.  Bilaterally, there were deep tendon reflexes of +1 in the triceps, biceps and brachioradialis and 0 in the patellar and Achilles.  An NCV study was interpreted as showing median nerve compression at both wrists which was electrophysiologically mild on the left and moderate on the right.  The examiner stated that the Veteran demonstrated evidence of carpal tunnel syndrome, but no evidence of neuropathy.

In pertinent part, the Veteran underwent a VA occupational therapy consultation for bilateral upper extremity symptoms in May 2008.  He generally described numbness and tingling sensations when driving or trying to sleep, but he denied functional limitations.  On examination, the Veteran demonstrated right grip strength of 77/100, tip pinch of 22/19.5, lateral pinch of 28/21 and palmer pinch of 24/18.5.  He had left grip strength of 80/95, tip pinch of 18/17, lateral pinch of 26/20 and palmer pinch of 21/17.  He was prescribed carpal tunnel syndrome exercises.  Thereafter, the Veteran reported a painful gait due to multiple calluses and painful elongated thickened nails.  See VA clinic records dated September 4, 2008 and November 28, 2008.  He still remained active walking 5 miles per day, but had no sensations in either foot.  See VA clinic record dated January 14, 2009.

The Veteran underwent VA peripheral nerves examination in March 2009.  At that time, the Veteran described numbness of his legs and feet when sitting for long periods of time.  Examination of the right and left upper extremities demonstrated 5/5 strength with no motor function impairment of the peripheral nerves.  Sensory examination demonstrated normal vibration, pain, light touch and position sense of the carpal tunnel nerves.  The right lower extremity demonstrated 4/5, or mild, weakness of the right thigh with impairment of the sciatic nerve.  There was decreased vibration, pain and light touch sensation of the toes involving the peripheral nerves.  The left lower extremity demonstrated 5/5 strength with no functional impairment of the peripheral nerves.  There was decreased vibration, pain and light touch sensation of the toes involving the peripheral nerves, but normal position sense.  Reflexes were 2+ for the biceps, triceps, brachioradialis, finger jerks, abdominals, knees and ankles.  Plantar flexion was normal bilaterally.  There was no muscle atrophy, abnormal movements, or function of any joint affected by the nerve disorders.  There was abnormal muscle tone or bulk as well as abnormal gait and balance.  The examiner offered diagnoses of bilateral carpal tunnel syndrome of the upper extremities manifested by neuritis which did not have effects on activities of daily living, bilateral peripheral neuropathy of the feet manifested by neuritis which did not have effects on activities of daily living, and GSW injury to the right thigh with partial nerve injury to the sciatic nerve with paralysis present, but having no have effects on activities of daily living.

In a statement received in April 2009, the Veteran's spouse described the Veteran's upper extremities as being in bad shape which limited him to driving short distances due to pain and his hands falling asleep.  He had sleep difficulty due to pain of his arms, hands and legs wherein he spent the majority of the night sleeping in a chair.  She provided her perceptions that his March 2009 VA examination was "unusual" and only involved the Veteran moving his wrists, and running a little stick on the bottom of each foot.  Notably, the Veteran's wife has an occupation as a secretary.  See VA clinic record dated June 17, 2003.

Thereafter, the Veteran's VA clinic records are significant for a February 2010 evaluation for cervical spine pain.  Examination demonstrated full range of motion (FROM) of the upper extremities with 5/5 strength, and 2+ reflexes of the upper and lower extremities.

The Veteran's representative, citing to information from the National Institutes of Health, describes monofilament testing is an inexpensive, easy-to-use, and portable test for assessing loss of protective sensation and detecting peripheral neuropathy in otherwise normal feet.  Variously sized monofilaments, often called Semmes-Weinstein mono-filaments, consisted of calibrated, single-fiber nylon threads which generated a reproducible buckling stress.  The filament is placed on the patient's skin (usually the feet) and the patient generally will not be able to detect the presence of the filament at the buckling point when considerable loss of sensation is present.

IV.  Analysis

A.  Right lower extremity

At that outset, the Board first observes that the Veteran manifests two separate and distinct disabilities of the right lower extremity - 1) the GSW residuals of the right thigh and 2) peripheral neuropathy of the right lower extremity.

The Veteran's GSW residuals of the right thigh can be clearly identified.  Prior to the onset of peripheral neuropathy, the Veteran's symptoms attributable to his GSW injury were identified as right thigh atrophy, decreased flexion and extension of the knee, sclerosis of the right medial compartment, an imbalance of his right leg musculature, chronic weakness due to injury of the hamstrings and partial injury to the quadriceps, and chronic pain due to a nerve injury.

With respect to the nerve injury site, a May 2000 VA examiner initially identified a "probable" injury to the saphenous nerve while a February 2002 EMG study identified impairment of the right peroneal nerve below the fibular head and at the knee (which correlates to the site of the GSW injury).  The VA examiner in March 2009 attributed the Veteran's 4/5 weakness of the right thigh to a sciatic nerve injury rather than the right peroneal nerve identified by the February 2002 EMG study.

The RO initially provided a 20 percent rating for the right thigh GSW nerve injury under DC 8526, which contemplates moderate, incomplete paralysis of the peroneal nerve.  The Board finds that DC 8526 is the most appropriate diagnostic code to apply as the February 2002 EMG study clearly identified a right peroneal nerve injury, and the symptoms of disability involve the quadriceps extensor muscles.  

Notably, evaluating the GSW right thigh nerve injury as an impairment of the peroneal nerve is more advantageous to the Veteran than evaluating the disability as a saphenous nerve injury under DC 8527, as the latter diagnostic code only provides a maximum 10 percent schedular evaluation.  Additionally, evaluating this disability as incomplete, moderate paralysis of the sciatic nerve, rather than a peroneal nerve injury, would not benefit the Veteran as both diagnostic codes provide for a 20 percent rating.  Moreover, the Board finds that providing separate ratings under DC 8520 (sciatic nerve) and DC 8526 (femoral nerve) would violate the rule against pyramiding, as the symptom cluster, anatomical location and effects of the disability overlap and do not constitute separate and distinct manifestations of disability.  For example, the March 2009 VA examiner identified the Veteran's 4/5 weakness of the right thigh as due to sciatic nerve injury while the May 2000 VA examiner identified the same symptom as being as attributable to a saphenous nerve injury.

The Board next finds that the more recent onset of the Veteran's peripheral neuropathy of the right lower extremity has resulted in separate and distinct symptoms from the previously established GSW residuals of the right thigh.  In this respect, the Veteran's right foot neuropathy did not exist prior to the onset of peripheral neuropathy and, by medical opinion, this neuropathy has been specifically attributed to a peripheral nerve origin.

Given the above, the Board finds that, in addition to the previously established 20 percent rating for the GSW right thigh nerve injury under DC 8526, the Veteran is entitled to a separate 20 percent rating for moderate, incomplete paralysis of the common peroneal nerve under DC 8521 due to anesthesia of the right foot, significantly decreased reflexes and diminished pulses of the right lower extremity, loss of position sense of the great toe and trophic changes of callous due to nerve paralysis.  The Board finds that DC 8521 is the most appropriate diagnostic code to apply as the criteria specifically contemplate the anesthesia symptomatology manifested in the Veteran's feet.

The Board next finds that the Veteran's symptoms of paralysis of the common peroneal nerve do not meet the criteria for a higher rating still.  While the Veteran demonstrates significantly decreased reflexes, diminished pulses and loss of position sense of the great toe, the VA examinations in 2008 and 2009 reflect that there is not a total absence of reflexes or pulses.  The Veteran has demonstrated normal plantar flexion.  See VA examination dated March 2009.

The Veteran's spouse credibly describes the Veteran as manifesting right lower extremity nerve pain which interferes with his sleep.  However, the Veteran has denied foot pain to VA clinicians on multiple occasions, has not sought specific treatment for nerve pain, and there is no report of "excruciating" nerve pain.

Additionally, the record reflects that the Veteran does not demonstrate significant motor dysfunction of his right lower extremity due to his peripheral neuropathy.  For example, the Veteran reports an ability to walk 5 miles and, as described by VA clinicians in 2004 and 2006, the Veteran at times has demonstrated full right lower extremity strength on clinical examination.  He has also demonstrated normal temperature and color.  There is no lay or medical evidence of foot drop, droop of toe phalanges, or any significant impairment of dorsiflexion, abduction or adduction of the feet.  Notably, the Veteran's right thigh atrophy and lower extremity weakness has been identified as a manifestation of his right thigh GSW residuals which was present prior to the onset of peripheral neuropathy. 

When considering the relative severity and degree of impaired function of the Veteran's common peroneal nerve impairment, as instructed by 38 C.F.R. § 4.120, the Board finds that the Veteran's symptoms of paralysis of the right common peroneal nerve do not meet, or more closely approximate, the criteria for "severe" incomplete paralysis or "complete" paralysis of the common peroneal nerve or, alternatively, "moderately severe" incomplete paralysis of the sciatic nerve (to the extent this diagnostic code is applicable).  Thus, a rating greater than 20 percent for peripheral neuropathy of the right lower extremity is not warranted.

In so finding, the Board emphasizes that the 20 percent rating for peripheral neuropathy of the right lower extremity under DC 8521 is assigned as a separate rating from the previously established 20 percent rating for GSW residuals of the right thigh under DC 8526.  The Veteran has only appealed the rating assigned for peripheral neuropathy of the right lower extremity, and the Board has no jurisdiction to evaluate the severity of the GSW residuals of the right thigh at this time.  

Additionally, the Board finds that the descriptions of symptomatology and functional impairment described by the Veteran and his spouse are credible and consistent with the evidentiary record.  However, in evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the Veteran and his spouse as these examiners have greater training and expertise than the Veteran and his spouse in evaluating neurologic disorders.  The Board further finds that, during the appeal period, there has been no significant increased severity of right lower extremity peripheral neuropathy to warrant a rating greater than 20 percent for any time during the appeal period.  There is no further doubt of material fact to be resolved in the Veteran's favor.   38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

B.  Left lower extremity

The Board next observes that the Veteran's symptoms and functional impairment due to peripheral neuropathy of the left lower extremity are essentially identical to that demonstrated in his right lower extremity - anesthesia of the right foot, significantly decreased reflexes and diminished pulses in the left lower extremity, loss of position sense of the great toe and trophic changes of callous due to nerve paralysis which, in the opinion of the Board warrants a 20 percent rating under DC 8521.  Thus, the Board grants a 20 percent rating for left lower extremity peripheral neuropathy due to moderate, incomplete paralysis of the common peroneal nerve.  

The Board next finds that the Veteran's symptoms of paralysis of the common peroneal nerve in the left lower extremity do not meet the criteria for a higher rating still.  While the Veteran demonstrates significantly decreased reflexes and diminished pulses in the lower extremities and loss of great toe position sense, the VA examinations in 2008 and 2009 reflect that there is not a total absence of reflexes or pulses.  The Veteran has demonstrated normal plantar flexion.  See VA examination dated March 2009.

The Veteran's spouse credibly describes the Veteran as manifesting left lower extremity nerve pain which interferes with his sleep.  However, the Veteran has denied foot pain to VA clinicians on multiple occasions, has not sought specific treatment for nerve pain, and there is no report of "excruciating" nerve pain.

Additionally, the record reflects that the Veteran demonstrates significant motor functioning of his left lower extremity.  For example, the Veteran reports an ability to walk 5 miles and, as described by VA clinicians in 2004 and 2006, the Veteran at times has demonstrated full left lower extremity strength on clinical examination.  He has also demonstrated normal temperature and color.  There is no lay or medical evidence of foot drop, droop of toe phalanges, or any significant impairment of dorsiflexion, abduction or adduction of the feet.  There is no medical finding of muscle atrophy.

When considering the relative severity and degree of impaired function of the Veteran's common peroneal nerve impairment of the left lower extremity, as required by 38 C.F.R. § 4.120, the Board finds that the Veteran's symptoms of paralysis of the left common peroneal nerve do not meet, or more closely approximate, the criteria for "severe" incomplete paralysis or "complete" paralysis.  

In so finding, the Board finds that the descriptions of symptomatology and functional impairment described by the Veteran and his spouse are credible and consistent with the evidentiary record.  However, in evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the Veteran and his spouse as these examiners have greater training and expertise than the Veteran and his spouse in evaluating neurologic disorders.  The Board further finds that, during the appeal period, there has been no significant increased severity of left lower extremity peripheral neuropathy to warrant a rating greater than 20 percent for any time during the appeal period.  There is no further doubt of material fact to be resolved in the Veteran's favor.   38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

C.  Right upper extremity

On review of the evidence, the Board finds that the Veteran's right upper extremity neuropathy includes involvement of the median, ulnar and radial nerves.  See February 2002 VA EMG examination.

The RO's April 2009 rating decision established a 20 percent rating for peripheral neuropathy of the right upper extremity under DC "7913-8516," which purportedly represented "moderate" incomplete paralysis of the "ulnar" nerve.  This decision was based, in part, on the January 2008 NCV study interpreted as showing moderate compression of the "median" nerve.

Here, while the diagnostic criteria for "ulnar" nerve impairment is clearly applicable, it appears that the RO erred in assigning a 20 percent rating under DC 8516.  In assigning this rating, the RO's rating decision specifically cited to the results of the January 2008 NCV study to supports its finding.  However, the January 2008 NCV study only mentioned moderate impairment of the "median" nerve.  Additionally, neither the criteria of DC 8515 (median) nor DC 8516 (ulnar) provide for a 20 percent rating for the "major" extremity.  See May 1969 Report of Medical History (Veteran identified himself as right-handed).

The Board observes that, within the VA benefits system, the Board is the final trier of fact and is not bound by prior RO factual determinations.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009).  On the facts of this case, the Board finds that it would be factually more appropriate to rate the Veteran's moderate impairment of the right "median" nerve under DC 8515 which provides for a 30 percent rating for the major extremity.  See Pernorio, 2 Vet. App. at 629.

The Board next finds that the Veteran's symptoms of paralysis of the right (major) median nerve do not meet the criteria for a higher rating still.  The medical evidence establishes that the Veteran's right median nerve compression involves impairment of the right upper extremity which includes his right wrist and hand function.  See February 2002 VA examination report, January 2008 NCV study and VA clinic record dated May 2008.  

The Veteran describes a numbness and tingling sensation in his right upper extremity exacerbated with activities such as driving.  His clinic findings have been significant for an absence of deep tendon reflexes in the right upper extremity with a decrease in right hand grip and finger strength.  See VA examination dated February 2002 and VA clinic record dated May 2008.  His January 2008 NCV study was interpreted as demonstrating "moderate" impairment of the median nerve.  

However, the Veteran's deep tendon reflex deficit has not been total and, at times, has been clinically described as normal.  See VA examinations dated January 2008 and May 2009.  His overall right upper extremity strength has been described as normal.  See VA clinic records dated December 2006 and February 2010, and VA examination dated May 2009.  There have been no findings of objective sensory deficits, muscle atrophy, or trophic changes.  See VA examination dated May 2009.  Additionally, other than increased numbness and tingling sensations with activities such as driving, the Veteran has otherwise denied significant functional limitations.  See VA clinic record dated May 2008.

When considering the relative severity and degree of impaired function of the Veteran's median nerve impairment of the right upper extremity, as required by 38 C.F.R. § 4.120, the Board finds that the Veteran's symptoms of paralysis of the right median nerve do not meet, or more closely approximate, the criteria for "severe" incomplete paralysis or "complete" paralysis.

The Board next notes that the Veteran's February 2002 EMG study was interpreted as showing impairment of the ulnar and radial nerves affecting his right thumb.  The Board's assignment of a 30 percent rating under DC 8515 (median nerve) specifically contemplates right upper extremity tingling/numbness sensation with a decrease in right hand grip and finger strength consistent with the actual criteria of DC 8515 (contemplating, inter alia, functioning of the thumb to include ape hand, flexion, defective opposition and abduction, and trophic changes).  

On review of the lay and medical evidence of record, the Board finds no aspects of impairment of the ulnar and/or radial nerves which have not been relied upon to support the 30 percent rating for median nerve injury under DC 8515.  In this situation, any further compensation would violate the rule against pyramiding under 38 C.F.R. § 4.14.  The Board also observes that the criteria of DCs 8514, 8515 and 8516 provide the same disability rating for a moderate, incomplete paralysis.  

In so deciding, the Board finds that the descriptions of symptomatology and functional impairment described by the Veteran and his spouse are credible and consistent with the evidentiary record.  Notably, the Veteran has denied significant functional impairment of his right upper extremity.  See VA clinic record dated May 2008.  In evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the opinion of the Veteran and his spouse as these examiners have greater training and expertise than the Veteran and his spouse in evaluating neurologic disorders.  The Board further finds that, during the appeal period, there has been no significant increased severity of right upper extremity peripheral neuropathy to warrant a rating greater than 30 percent for any time during the appeal period.  As the preponderance of the evidence is against a rating greater than 30 percent for peripheral neuropathy of the right upper extremity, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


D.  Left upper extremity

The Veteran has generally reported that his left upper extremity symptoms are less severe than his right.  See VA examination reports dated February 2002 and January 2008.  His clinic findings have been significant for the absence of bicep and radial reflexes on one occasion, and a slight decrease in grip strength.  See VA examination dated February 2002 and VA clinic record dated May 2008.  Electrophysiological studies have been interpreted as showing involvement of the radial, median and ulnar nerves with one examiner interpreting an NCV study as showing "mild" impairment of the median nerve.  See VA EMG study dated February 2002 and VA NCV study dated January 2008.

Otherwise, the Veteran's left arm strength has been clinically evaluated as normal with no sensory or motor deficits.  See VA clinic record dated December 2006 and February 2010, and VA examination dated May 2009.  His deep tendon reflex deficit has not been total and, at times, has been clinically described as normal.  See VA examinations dated January 2008 and May 2009, and VA clinic record dated February 2010.  There have been no findings of muscle atrophy, or trophic changes.  See VA examination dated May 2009.  Additionally, the Veteran has denied significant functional limitations.  See VA clinic record dated May 2008.

When considering the relative severity and degree of impaired function of the Veteran's left upper neuropathy, as required by 38 C.F.R. § 4.120, the Board finds that the Veteran's symptoms of nerve paralysis are no more than slight in degree and do not meet, or more closely approximate, the criteria for "moderate" incomplete paralysis or worse under either DCs 8514, 8515 or 8516.

Similar to the analysis for the right upper extremity, the Board finds that the Veteran's left extremity nerve paralysis symptoms are most appropriately evaluated under DC 8515 (median nerve) which specifically contemplates the impairment of left hand functioning, and is consistent with the results from the January 2008 NCV study.  The Board finds no aspects of impairment of the ulnar and/or radial nerves which have not been relied upon to support the 10 percent rating for a median nerve injury under DC 8515.  The Board also observes that the criteria of DCs 8514, 8515 and 8516 provide the same disability rating for a mild, incomplete paralysis.  

In so deciding, the Board finds that the descriptions of symptomatology and functional impairment described by the Veteran and his spouse are credible and consistent with the evidentiary record.  Notably, the Veteran has denied significant functional impairment of his left upper extremity.  See VA clinic record dated May 2008.  In evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the opinion of the Veteran and his spouse as these examiners have greater training and expertise than the Veteran and his spouse in evaluating neurologic disorders.  The Board further finds that, during the appeal period, there has been no significant increased severity of left upper extremity peripheral neuropathy to warrant a rating greater than 10 percent for any time during the appeal period.  As the preponderance of the evidence is against a rating greater than 10 percent for peripheral neuropathy of the left (minor) upper extremity, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

E.  Other considerations

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, 26 Vet. App. 237 (2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Id. (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a Veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other terms, an extraschedular rating may not be assigned for the cumulative impact of the service-connected disabilities herein at issue.

The Board is aware of the Veteran's complaints as to the effects his service-connected bilateral upper and lower extremity disabilities have had on his activities of work and daily living.  He credibly reports symptoms of numbness and tingling sensation of his upper extremities which interfere with his ability to drive and sleep.  He also credibly reports having no sensation in his feet with numbness and tingling sensation of his lower extremities which also interfere with his ability to sleep.  The Veteran's spouse reports that the Veteran experiences difficulty driving his car and sleeping due to the severity of his pain.

As discussed above, the Veteran demonstrates distinct aspects of disability in his right lower extremity due to GSW residuals to the right thigh as well as peripheral neuropathy due to diabetes mellitus.  The Board has separately rated these aspects of disability.  Similarly, the Veteran demonstrates distinct aspects of disability in his upper extremities due to involvement of the median, ulnar and radial nerves.  The Board has considered whether separate disability ratings were warranted under the applicable criteria consistent with both 38 C.F.R. § 4.14 and Esteban.

Overall, the Board has applied criteria which contemplate the effects paralysis or incomplete paralysis of his peripheral nerves.  The Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's current upper and lower extremity symptoms.  Notably, higher schedular ratings are assignable but the Board has determined that the Veteran has not met, or more closely approximated, the criteria for higher schedular ratings.  Additionally, the Veteran's pain symptoms are specifically contemplated as being part of the rating consideration.  See 38 C.F.R. § 4.124a.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

The Board has also considered whether the issues of entitlement to a total disability rating based upon individual unemployability (TDIU), or entitlement to special monthly compensation (SMC), have been reasonably raised.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has been awarded a 100 percent schedular rating for posttraumatic stress disorder effective November 23, 1993, and entitlement to SMC under 38 U.S.C.A. § 1114(s) (having one disability rated 100 percent plus an additional disability independently ratable at 60 percent) effective November 23, 1993.  As such, there is no legal basis for consideration of these provisions.

ORDER

For the entire appeal period, a 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity (separate from the previously established 20 percent rating for residuals of GSW to the right thigh) is granted, subject to the laws and regulations controlling the award of monetary benefits.

For the entire appeal period, a 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

For the entire appeal period, a 30 percent rating, but no higher, for peripheral neuropathy and carpal tunnel syndrome of the right (major) upper extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating greater than 10 percent for peripheral neuropathy and carpal tunnel syndrome of the left (minor) upper extremity is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


